Title: To James Madison from James Simpson, 14 April 1808
From: Simpson, James
To: Madison, James



No. 138.
Sir
Tangier 14th. April 1808

The very increased danger to Navigation, induced me to seek for a more probable safe conveyance for No. 136 at Mogadore, than Ships sailing from either Gibraltar or any Port of Spain seemed to offer, but as there had not any Vessel arrived in the present year, destined for America, Mr Renshaw has sent it back.  I now forward it, together with this, under the charge of Mr Hendrick Van Duym, late Master of the Brig Susan & Betsey of New York, stranded in this Bay, in consequence of a Vessel runing on board of her in the Straits.  Seventeen American Vessels have lately Anchored at this Port, from England, provided with Licences to take Cargoes in Spain and return.  I was extremely sorry to see so many engaged in that hazardous Trade.  The consequences have already justified my apprehensions.  Seven of them at Alicante & two at Malaga have been detained by the Spaniards or taken by French Privateers and I much fear but few of the others will escape sharing a like fate.
It has not hitherto been customary in this Port or in any other of this Country to exact Anchorage, but on Vessels loading or unloading.  In November last when several Americans came nearly about the same time to this place and Tetuan, in quest of Bills of Health, it was notified to me, that all Vessels coming to this Country on that errand, must pay Anchorage.  I addressed Sidy Muhammed Selawy on the subject & the pretension was dropt.  The many late arrivals has occasioned the matter to be revived, and it now appears to be the intention of Government to subject The Vessels of all Nations, droping Anchor in its Ports, to a certain charge of that Nature.  If established it will be regulated according to the importance of the busyness they come on.
By the fifteenth Article of the Treaty of 1786 it is established that, "No Commander of a Vessel shall Transport his Cargo on board another Vessel."  I confess I have ever been at a loss to guess why Americans should have been laid under this Restraint.  It is not so with any other Nation by Treaty, so far as I know.  Notwithstanding this, when I saw so much hazard opposed to American Vessels, trading direct to the Ports of France & Spain, as well as to those under the dominion of Britain in this part of the World, I conceived an Idea that this Bay might be made a depot for the Cargoes of American Vessels, and an exchange of Articles take place here with those Nations, to the great accommodation of our Merchants.  I opened the matter to Sidy Muhammed Selawy and he laid it before His Majesty, who was pleased to consent that all Merchandize might be transborded in Tangier Bay, paying a Duty of five Pr Cent on the sales, or on the intrinsic value when not sold and six & a half Pr Cent when landed for Weighing or any other purpose.  This Regulation has been notified by the Governour to all the Consuls Resident here and it meets their general approbation: the first to benefit thereby is Capt. Parsons of the Ship Rising Sun of Newbury Port, whose Cargo of Barley from Sardinia has been sold for Cadiz.  Were the honest Trader less exposed to vexatious interruptions than he is in the present day by all the Powers at War, this facility afforded him might be productive of great advantages to His Imperial Majesty and to many others.
In dispatch No. 128 I had the honour of quoting Mulley Solimans  Order to the Governour of Mogadore, respecting the Jew for whom an effort was made to obtain from Mr Renshaw a Redemption for the two Lads of the Indefatigable Crew had escaped and reached him; the Jew laid in Irons there until the 19th Feby. when (Mr Renshaw writes me) the Governour received an order from the Emperour "to convey him to the Waterside and there cut his head of, as a warning for the Jews not to buy Christians", which he adds was no sooner received than executed.  This was a severe punishment, but it will I trust be followed by happy consequences to those Christians who may at a future day have the misfortune to be Ship wrecked on the Coast of Widnon.
It now appears that Mulley Soliman had employed a chief person of that Country, the principal proprietor of the Christian Slaves  there, to bring them all to him at Morocco.
Eleven went and His Majesty was pleased to Redeem them, five of the Indefatigable Crew, Three Spaniards and three Hamburghers.
An old Alsayd whose daughter was one of the Emperour Mohameds Queens, arrived here with those Men on the 20th Ulto.  The five were delivered to me agreeably to His Majestys Orders and the others to their Respective Consuls.  In consideration of the old Gentlemans long Journey and Knowing the object of his being employed on the occasion by the Emperour, was to put money in his pocket, it was determined to present him with money, after the rate of twenty dollars for each Christian and a gratuity to his Soldiers, especially as he did not deliver any message, on subject of what His Majesty paid for them.  This generous conduct on the part of the Emperour is the more to be esteemed since it has not been sollicited by any one.  For your information I enclose with this a general Report of the Indefatigables Crew, stating their respective fates; by this you will see Mr Berret the Passenger is the only one remaining in the Country.  Unfortunately he is in the possession of an inveterate Enemy of Mulley Solimans, to whom he will not part with him for less than a thousand dollars.  The sum he paid for these eleven we do not know.  I trust I may now be permitted to state an Account of my several disbursements, for these unhappy people, and to deduct it from the funds provided for their Release.  Your Commands on the occasion will be implicitly obeyed.  I have the honour to repeat the assurances of my high Respect and that I am Sir Your Most Obedient and Most Humble Servant

James Simpson

